Citation Nr: 0726734	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease, claimed as secondary to the service connected 
laminectomies and discectomies, degenerative disc disease of 
the lumbar spine.  

2.  Entitlement to service connection for a right shoulder 
condition, claimed as secondary to the service connected 
laminectomies and discectomies, degenerative disc disease of 
the lumbar spine.  

3.  Entitlement to service connection for a left shoulder 
condition, claimed as secondary to the service connected 
laminectomies and discectomies, degenerative disc disease of 
the lumbar spine.  

4.  Entitlement to an increased evaluation laminectomies and 
discectomies, degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which continued a 40 percent 
evaluation for degenerative disc disease of the lumbar spine, 
denied service connection for cervical disc disease, a right 
shoulder condition, and a left shoulder condition, and denied 
entitlement to TDIU.  

An April 1994 rating decision previously denied service 
connection for a right shoulder condition on a direct basis, 
and a June 2002 rating decision previously denied service 
connection for a left shoulder condition on a direct basis.  
The veteran did not appeal those decisions and they are 
final.  38 U.S.C.A. § 7105 (West 2002).  As a result, the 
claims of entitlement to direct service connection for right 
and left shoulder conditions may be considered on the merits 
only if new and material evidence is presented.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

However, because the April 1994 and June 2002 rating 
decisions did not address the issue of service connection for 
right and left shoulder conditions as secondary to the 
service connected low back disability, these are considered 
original claims.  Accordingly, the issues on appeal have been 
characterized as reflected on the first page of this 
decision.  

In a May 2004 statement, the veteran's representative 
asserted that the veteran believed he should be considered 
for service connection for disability of the lower 
extremities.  The claim for service connection for disability 
of the lower extremities has not been adjudicated, and is 
referred to the RO for appropriate action.  

In June 2004 the veteran testified before a Decision Review 
Officer at the RO (RO hearing).  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In a statement received in April 2005 the veteran reported 
that he was awarded Social Security disability.  VA is 
required to obtain the Social Security Administration records 
prior to deciding the veteran's claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

The actual decision by the Social Security Administration and 
the records on which that determination was based are not of 
record.  As these records are potentially pertinent to the 
claims on appeal, they should be obtained by the RO.  

In a statement submitted with the May 2004 Form 9 
(substantive appeal), the veteran's representative indicated 
that the veteran wished to continue the appellate process on 
all issues, and requested a Decision Review Officer hearing.  
The June 2004 hearing notes that the issues on appeal are 
entitlement to an increased evaluation for the low back 
disability and entitlement to TDIU.  This hearing did not 
address the claims of entitlement to service connection for a 
cervical spine or right or left shoulder condition.  The 
agency of original jurisdiction (AOJ) should clarify whether 
or not the veteran still desires a hearing regarding these 
issues.  

The claims of entitlement to an increased evaluation for the 
low back disability and service connection for a cervical 
spine and right and left shoulder conditions may impact the 
claim for TDIU.  Because these claims might potentially 
affect the TDIU claim, these claims are inextricably 
intertwined, and a Board decision on the TDIU claim at this 
time would be premature.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The United States Court of Appeals for 
Veterans Claims has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, 
although the veteran was afforded a VA medical examination in 
August 2003, the examiner did not address whether the service 
connected laminectomies and discectomies, degenerative disc 
disease of the lumbar spine aggravated the veteran's cervical 
spine and bilateral shoulder disorder.

In addition, the Court has held that in the case of a claim 
for TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service connected disability has on his ability to 
work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  The veteran has not been afforded such an 
examination, and the Board finds that one is necessary to 
obtain a medical opinion which clearly addresses the question 
of whether the veteran's service connected disabilities alone 
render him unable to secure and follow a substantially 
gainful occupation, consistent with this education and 
experience.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO is to take appropriate 
steps to clarify whether the veteran 
wishes to have a personal hearing 
regarding the issues of entitlement to 
service connection for cervical spine, 
right shoulder, and left shoulder 
conditions.   

3.  The AMC/RO is to obtain from the 
Social Security Administration all 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  All records 
received are to be associated with the 
claims folder.

4.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for spinal or 
shoulder disabilities since March 2003.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

5.  The veteran is to be afforded a VA 
orthopedic examination.  The purpose of 
the examination is three-fold: (a) to 
determine whether the veteran's 
laminectomies and discectomies, 
degenerative disc disease of the lumbar 
spine either cause or aggravate his 
cervical spine and shoulders; (b) to 
determine whether there has been an 
increase in the disability caused by the 
laminectomies and discectomies, 
degenerative disc disease of the lumbar 
spine; and, (c) to determine the impact 
of the service connected disabilities on 
the veteran's ability to maintain gainful 
employment.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Regarding secondary service 
connection, the physician is 
requested to provide an opinion 
indicating whether there is at least 
a 50 percent probability or greater 
(at least as likely as not) that the 
veteran's service-connected 
laminectomies and discectomies, 
degenerative disc disease of the 
lumbar spine either caused or 
aggravate any current cervical spine 
and bilateral shoulder disorders.  
In discussing his findings, the 
physician is requested to provide 
adequate reasons and bases for any 
opinion rendered.  

In examining the veteran's service 
connected laminectomies and 
discectomies, degenerative disc 
disease of the lumbar spine, the 
physician is requested to indicate 
whether there are persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of diseased disc; whether the 
veteran has experienced 
incapacitating episodes, and if so, 
the total duration of the attacks 
for a 12-month period; whether there 
is unfavorable ankylosis of the 
entire thoracolumbar spine; whether 
there is functional loss due to pain 
or weakness, fatigability, 
incoordination or pain on movement, 
or a greater limitation of motion 
due to pain on use, including use 
during flare-ups.  In discussing his 
findings, the physician is requested 
to provide adequate reasons and 
bases for any opinion rendered.  

Concerning the issue of TDIU, the 
physician should opine as to whether 
the veteran's service connected 
disabilities alone preclude 
employment consistent with his 
education and occupational 
experience.  In discussing his 
findings, the physician is requested 
to provide adequate reasons and 
bases for any opinion rendered. 

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



